DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 03/18/2020. Claims 1-11, 13-21 are pending and have been examined. Hence, this Action has been made FINAL.
All previous objection/rejections not mentioned in the previous office action has been withdrawn by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The Applicant amends the independent claim by adding the limitation of “modifying the at least a graphical model …and the characteristic descriptor…including the second object model…as function of the characteristic descriptor”. 
With respect to the Applicant’s arguments with respect to claim 1, the Applicant provides several citations from the Specification in order to provide clarification with respect to the claim language. More specifically, description is provided of how a model may be modified based on fit of the model with a second model such as changing hole sizes or changing shapes of holes. Further, the characteristic descriptor is described as “..in which a graphical model of an object may be modified to generate a new graphical model of an object” and further notes that one of ordinary skilled in the art would appreciate that a characteristic descriptor may inform how to modify a model based on 
The Examiner respectfully disagrees with this assertion. The definition as being relied on by the Applicant of the “characteristic descriptor” is open-ended in language with words such as “may” being used. The specific definition is not being claimed and can be interpreted to be any characteristic element related to the model. Inoke was relied upon to teach the “determining … mismatch…”, “modifying the at least a graphical model…” and “including the second object model…”. The Examiner further notes as described by the Applicant above, that a model may be modified by based on fit of a model with a second model. Inoke in paragraph [0111] and Figure 22, specifically teaches this. In these cited sections, Inoke describes circular arc parts of the screw, screw through hole, and screw hole of the highlight-displayed screw fastening unit are selected (i.e. first model) and are matched to the screw, screw through hole, and screw 
Hence, the Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kou (“Knowledge-guided inference for voice-enabled CAD) in view of Thompson (US 2012/0109591) in view of Inoke (US 2008/0189091)
As to claim 1, Kou teaches a method for providing a natural language interface for a computer-aided design (CAD) system, the method performed by a computing device and comprising:
automatedly receiving, via the computing device, a user voice input comprising a plurality of words (see sect 4, left column, first paragraph, where voice signal is captured from a microphone);
automatedly, via the computing device, parsing the user voice input (see page 548, left column, 2nd full paragraph, where expression is analyzed and converted into semantic unit and chunk parsing performed);
automatedly, via the computing device, determining a meaning for the parsed user voice input (see page 548, left column, 2nd full paragraph, where chunk parsing used to convert into semantic units to be used to a CAD function (see 3rd full paragraph), the meaning including one or more words associated with an object and one or more words associated with a characteristic of the object (see page 548, right column, 2nd full paragraph object of “circle” and characteristic of its radius and location); 
automatedly, via the computing device, retrieving from a model descriptor database at least an object model descriptor and at least a characteristic descriptor, using the determined meaning (see Figure 11, where recognized input is fed into the prior knowledge portion to extract voice commands and see rd full paragraph where semantic unit is compared to list of semantic units in a library to identify CAD modeling function), 
automatedly, via the computing device, generating at least a graphical model of the object using the at least an object model descriptor (see Figure 11, CAD models presented for visual feedback based on voice commands).
However, Kou does not specifically disclose wherein the object model descriptor comprises: at least a mathematical description of a three-dimensional object form of the object; and at least a first parametric instruction for manufacturing the object using the three-dimensional object form;
automatedly, via the computing device, generating at least a modified graphical model of the object, using the at least a characteristic descriptor.
Thompson does teach wherein the object model descriptor comprises: at least a mathematical description of a three-dimensional object form of the object (see [0002], where length of an object may be defined by a formula); and at least a first parametric instruction for manufacturing the object using the three-dimensional object form (see [0002], length of object);
automatedly, via the computing device, generating at least a modified graphical model of the object, using the at least a characteristic descriptor (see [0002], last sentence where modifying the length of the second object causes length of the first object to be modified and regenerate the model).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou with the characteristics as taught by Thompson in order to keep track of 
	However, Kou in view of Thompson does not specifically teach and wherein the at least a characteristic descriptor refers to a second graphical model; determining, via the computing device, a mismatch between the at least a graphical model of the object and the second graphical model wherein generating the at least a modified graphical model of the object comprises including the second object model into the graphical model of the object.
	Inoke does teach wherein the at least a characteristic descriptor refers to a second graphical model (see [0111], where models of a screw and screw hole of the screw fastening using as the models respectively)
determining, via the computing device, a mismatch between the at least a graphical model of the object and the second graphical model based upon a fit between the at least a graphical model of the object and the second graphical model (see Figure 22, S4, where shape attributes of the screw and screw through hole are determined if there is a match); and 
automatedly, via the computing device, generating at least a modified graphical model of the object, wherein generating the at least a modified graphical model of the object comprises modifying the at least a graphical model of the object based upon the fit between the at least a graphical model of the object and the second graphical model and the characteristic descriptor (see Figure 22, S5-S6, [0111], where the adjustment to the shape characteristics is performed and each circular arc parts of the screw (i.e. model , screw through 
including the second object model into the modified graphical model of the object as a function of the characteristic descriptor (see [0076], insertion of the screw into the screw hole and see [0112], where hexagon or octagon shapes are used).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson with the mismatch as taught by Inoke in order to perform misalignment analysis to lead to a quality improvement in products (see Inoke, [0123]). 

	As to claim 2, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1, above.
Furthermore, Kou teaches wherein generating the at least a graphical model of the object further comprises retrieving, from the model descriptor database, at least a graphical model associated with the object model descriptor (see Figure 11, where CAD commands and behavioral glosses used prior to generating CAD models from the solid admins work based on the semantic and knowledge as see in sect. 4, 1st and 2nd paragraphs).

As to claim 3, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1, above.


As to claim 8, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1, above.
Furthermore, Thompson teaches wherein the at least a characteristic descriptor includes a modification to the mathematical description of the graphical model of the object, and wherein generating the at least a modified graphical model of the object further comprises modifying the graphical model of the object as a function of the modification (see [0002], where length of first object is changed based on mathematical relation to second object and the model regenerated based on the recalculation).

As to claim 9, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1, above.
st full paragraph, where input is made describing a circle and see Figure 11, output of voice commands to solidworks ADDin to CAD models for visual feedback).

As to claim 10, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 10, above.
Furthermore, Kou teaches wherein the at least a characteristic descriptor further comprises:
at least a mathematical description of a three-dimensional characteristic form represented in the geometric model (see Figure 8, where mathematical description is related to the fillet of the edge of radius 3); and
at least a second parametric instruction for manufacturing the characteristic using the three-dimensional characteristic form (see Figure 8, rendering of the 3-D object based on the input sentence).

As to claim 14, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 12.	


As to claim 16, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1, above.
Furthermore, Kou teaches further comprising automatedly, via the computing device, and based on the determined meaning, identifying additional information describing the object in a CAD context database (see page 550, left column continued paragraph from prior page-2nd paragraph where synonyms are queried based on base input for request information); wherein retrieving the at least an object model descriptor further comprises retrieving at the at least an object model descriptor using the additional information (see Figure 11, output of prior knowledge to construct voice commands and see page 550, left column continued paragraph from prior page-2nd full paragraph, where synonyms are queried based on base input for required information (CAD function)).

As to claim 18, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1, above.
Furthermore, Thompson teaches further comprising displaying the at least a modified graphical model of the object to a user (see [0002], where user is manipulating object and changes automatically made.


As to claim 20, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1, above.
Furthermore, Thompson teaches comprising initiating manufacture of the object using the at least a modified graphical model of the object (See [0128]-[0129], where completed design is used for manufacturing of many copies of designed product).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Thompson in view of Inoke as applied to claim 1 above, and further in view of Toebben (US 2015/0213154).
As to claim 4, Kou in view of Thompson in view of Inoke teach all of the limitations as in claim 9, above.
However, Kou in view of Thompson in view of Inoke do not specifically teach wherein the at least an object model descriptor includes a plurality of object model descriptors, and wherein generating the at least a graphical model of the object further comprises generating a plurality of graphical models of the object, each of the plurality of graphical models of the object generated using an object model descriptor of the plurality of object model descriptors.
 Toebben does teach wherein the at least an object model descriptor includes a plurality of object model descriptors (see [0035], where each CAD models of a product is associated with different characteristics), and wherein 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view Inoke with different CAD models from characteristics as taught by Toebben for the purpose of enabling a customer to put together desired configurations for selection (see Toebben [0002]).

As to claim 5, Kou in view of Thompson in view Inoke in view of Toebben teach all of the limitations as in claim 4, above.
Furthermore, Toebben teaches wherein generating the at least a modified graphical model of the object further comprises modifying each of the plurality of graphical models of the object as a function of the at least a characteristic descriptor (see [0036], where the different product variants are generated via CAD which are a function of the characteristics).

As to claim 7, Kou in view of Thompson in view Inoke teach all of the limitations as in claim 9, above.
However, Kou in view of Thompson in view of Inoke do not specifically teach wherein the at least a characteristic descriptor includes a plurality of 
Toebben does teach wherein the at least a characteristic descriptor includes a plurality of characteristic descriptors (see [0035], where each product configuration is a function of different characteristics), and wherein generating the at least a modified graphical model of the object further comprises generating a plurality of modified graphical models (see [0035], where different CAD models generated), the plurality of modified graphical models including a modified graphical model representing the object modified using each characteristic descriptor of the plurality of characteristic descriptors (see [0035], different product variations).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view of Inoke with different CAD models from characteristics as taught by Toebben for the purpose of enabling a customer to put together desired configurations for selection (see Toebben [0002]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Thompson in view of Inoke in view of Toebben as applied to claim 1 above, and further in view of Maranzana (US 2016/0314341).

However, Kou in view of Thompson in view of Inoke do not specifically teach further comprising ranking the plurality of graphical models of the object according to relevance to the query.
Maranzana teach further comprising ranking the plurality of graphical models of the object according to relevance to the query (see [0008], where models are selected based on resemblance and ranks the 3D models).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view Inoke in view of Toebben with ranking as taught by Maranzana for the purpose of retrieving models that are similar and different and display such in a precise manner (see Maranzana [0011]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Thompson in view of Inoke as applied to claim 1 above, and further in view of Kou (“Natural Voice-Enabled CAD: Modeling via Natural Discourse”), hereinafter Kou, 2.
As to claim 11, Kou in view of Thompson in view of Inoke teach all of the limitations as in claim 9, above.
However, Kou in view of Thompson in view of Inoke do not specifically teach wherein determining the meaning further comprises determining one or more words associated with a specific location on the object, and wherein adding the at least a geometrical model to the graphical model of the object further 
Kou, 2 does teach wherein determining the meaning further comprises determining one or more words associated with a specific location on the object (see Figure 8, where one or words associated with a specific location of the object “this” is used in the statement connoting location), and wherein adding the at least a geometrical model to the graphical model of the object further comprises: identifying, in the graphical model of the object, a representation of the specific location (See Figure 8, from the voice input the location “this” in the model provided is determined); and adding the at least a geometric model at the representation of the specific location (see Figure 8, where a fillet of radius 3 is added).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view of Inoke with location information as taught by Kou, 2 for the purpose of making a system that enables a user to speaker naturally and map the determined information to CAD API functions (see Kou 2, last paragraph on page 127).

Claims 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Thompson in view of Inoke as applied to claim 1 above, and further in view of Kemp (US 2001/0047251).

However, Kou in view of Thompson in view of Inoke does not specifically teach comprising modifying the second graphical model to be compatible with the at least a graphical model of the object
Kemp teaches further comprising modifying the second graphical model to be compatible with the at least a graphical model of the object (see [0151], where based on the conflict with manufacturer specification and presents options for revising configuration and see Figure 8b, and see step 222 where based on revision 3D model assembled).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view of Inoke with the modifying as taught by Kemp in order to resolve issues in a CAD environment and providing a manufacturer abiding configuration as would benefit Kou (see Kemp [0151]).

As to claim 15, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1.	
However, Kou in view of Thompson in view of Inoke does not specifically teach excluding a combination of the second graphical model and the at least a graphical model of the object from the at least a modified graphical model of the object.

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view of Inoke with the exclusion as taught by Kemp in order to resolve issues in a CAD environment and providing a manufacturer abiding configuration as would benefit Kou (see Kemp [0151]).

As to claim 17, Kou in view of Thompson in view of Inoke teaches all of the limitations as in claim 1.	
Furthermore, Kou teaches wherein retrieving the object model descriptor further comprises: automatedly, via the computing device, assembling a query for additional information based on the determined meaning (see page 550, left column continued paragraph from prior page-2nd paragraph where synonyms are queried based on base input for request information);
automatedly, via the computing device, providing the assembled query to a resource provider (see Figure 11, prior knowledge, CAD specific synonyms  and hyponyms and hypernyms and see page 550, left column, continued nd full paragraph where synonyms are queried based on base input for required information);
automatedly, via the computing device, receiving the additional information from the resource provider service, the additional information comprising information regarding the object (see Figure 11, output of prior knowledge to construct voice commands and see page 550, left column continued paragraph from prior page-2nd full paragraph, where synonyms are queried based on base input for required information (CAD function)); and
retrieving the object model descriptor using the additional information (see page 550, left column, continued paragraph from prior page -2nd full paragraph, where CAD function is activated based on received input).
However, Kou in view of Thompson in view of Inoke does not specifically disclose a resource provider service.
Kemp does teach a resource provider service (see [0151], where DEX server receives responses from a user and server provides additional options).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in of Inoke with the service as taught by Kemp in order to utilize the distributed architecture benefits which are widely known in the area of client-server structures where more computations are carried at the server. The architecture of Kemp conveys this based on the incorporation of the design heuristic engine at the server in Figure 3.


However, Kou in view of Thompson in view of Inoke does not specifically teach the at least a modified graphical model of the object includes a plurality of modified graphical models, and further comprising receiving, from the user, a selection of a modified graphical model from the plurality of modified graphical models.
Furthermore, Kemp teaches wherein the at least a modified graphical model of the object includes a plurality of modified graphical models, and further comprising receiving, from the user, a selection of a modified graphical model from the plurality of modified graphical models (see [0151], where based on the conflict with manufacturer specification (characteristic descriptor) and presents options for revising configuration in order to render the 3D model, where the options are the  modified models to be rendered).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view of Inoke with the incompatibility as taught by Kemp in order to resolve issues in a CAD environment and providing a manufacturer abiding configuration as would benefit Kou (see Kemp [0151]).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Thompson in view of Inoke as applied to claim 1 above, and further in view of Byers (US 2018/0330042)

However, none of the cited references either alone or in combination thereof teaches automatedly, via the computing device, prompting the user for missing information determined as a function the determination of the mismatch between the at least a graphical model of the object and the second graphical model.
Byers teaches further comprising automatedly, via the computing device, prompting the user for missing information determined as a function the determination of the mismatch between the at least a graphical model of the object and the second graphical model (see [0044], where user is prompted on whether user wishes to review the discrepancies which is then provided to the user for review).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the CAD tool as taught by Kou in view of Thompson in view of Inoke with the prompting as taught by Byers in order to provide an efficient manner and time savings to review changes made to a model (see Byers [0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
04/28/2021